Citation Nr: 0112771	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  94-39 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease and degenerative joint 
disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.

This case comes before the Board on appeal from an October 
1992 rating decision of the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2. The lumbosacral strain with degenerative disc and 
degenerative joint disease is manifested by no more than 
severe limitation of motion and severe neurological 
deficit; it is not manifested by ankylosis of the spine or 
pronounced neurological impairment.  

3. The veteran has not submitted evidence tending to show 
that his lumbosacral strain with degenerative disc and 
degenerative joint disease is unusual, requires frequent 
periods of hospitalization or causes unusual interference 
with work other than that contemplated within the 
schedular standards.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for lumbosacral strain with degenerative disc disease and 
degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§  3.321, 4.40, 4.45. 4.59. 
4.71a, Diagnostic Codes (DC) 5003, 5289, 5292, 5293, and 
5295. (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected back disability.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000).  
This law rewrites that 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, to eliminate the well-grounded claim 
requirement, and requires the Secretary to provide additional 
assistance in developing all facts pertinent to a claim for 
benefits under title 38 of the United States Code.

Although the RO has not readjudicated the veteran's claim 
subsequent to the enactment of VCAA, the claimant has been 
provided VA examinations in April 1992, August 1993, December 
1998 and January 2000.  This case has been before the Board 
on two previous occasions and has been remanded to the RO for 
additional development.  The RO has collected all the 
evidence that the veteran has indicated was available 
including x-ray reports, treatment records, and service 
medical records.  The two previous Board remands, the 
Statement of the Case and the Supplemental Statement of the 
Case all have served to notify the veteran of the evidence 
that is required to grant an increase in disability 
evaluation.  While the representative has argued that a 
higher rating is possible under another diagnostic code that 
the veteran has not been informed of, it is not argued that 
the medical evidence reflects that higher criteria.  The 
Board finds that the development and notifications to the 
veteran are sufficient and there is no indication in the file 
that there is any additional evidence that has not been 
associated with the claims file.  The veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 3.102 (2000). 

Evidence

The veteran's service medical records show that he complained 
of low back pain between March and May 1974.  An examiner 
noted a limitation of motion.  The veteran was diagnosed with 
low back pain syndrome.  The veteran was put on limited duty 
due to chronic low back pain.  The veteran's separation 
examination showed that his spine was normal.  In September 
1974, one month after discharge, the veteran again complained 
of low back pain.  X-rays were normal, physical examination 
revealed a full range of motion, no muscle spasm was 
detected, and straight leg raising was negative bilaterally.  
The veteran reported pain in the mid-lumbar region but no 
pain at that time.  The diagnosis was a recurrent, mild 
lumbosacral strain.  The appellant was granted service 
connection for this disability by rating decision dated in 
November 1974 and a non-compensable evaluation was assigned.

The disability evaluation was increased to 20 percent 
effective September 27, 1989 by rating decision dated in 
February 1991.  

A VA examination of the veteran in January 1991 revealed a 
range of motion of the lumbar spine as follows: forward 
flexion to 40 degrees, lateral bending 30 degrees right and 
left, and 30 degrees of rotation bilaterally.  Deep tendon 
reflexes were present and equal.  There was pain on motion 
during straight leg raising.  Pain was caused at 20 degrees 
on the right and 40 degrees on the left.

In 1992 the veteran filed a claim seeking an increase above 
20 percent for his service connected lumbosacral strain.  
Outpatient treatment notes from January 1991 to February 1992 
show that his lumbosacral strain was very painful.  He was 
taking Tylenol and ibuprofen for pain and was being treated 
with a TENS unit.  He reported obtaining some relief from the 
pain with this treatment.

A VA examination was conducted in April 1992.  The veteran 
complained of pain that was a little worse than the previous 
year.  The veteran was wearing a TENS unit and reported that 
it provided minimal help for pain.  The examiner noted an x-
ray report from 1989 which showed minimal osteophyte 
formation at L3 and L5.  The examiner determined straight leg 
raising was positive at 60 degrees on the left and 40 degrees 
on the right.  In a standing position there was a moderate 
amount of lumbar muscle spasm.  There was mild tenderness to 
touch over the lumbar spine, sacroiliac joint and sciatic 
notch.  The examiner found somewhat restricted back mobility.  
The veteran could bend forward to 80 degrees, there was 
extension to 15 degrees, and lateral bending as 20 degrees to 
the right and 40 degrees to the left, rotation was 35 degrees 
bilaterally.  The veteran's knee jerks and ankle jerks were 2 
and equal.  There was no loss of strength or dorsiflexion of 
either foot.  There were no sensory changes demonstrated to 
pin scratch.  The examiner provided a diagnosis of chronic 
lumbosacral strain with some evidence of minimal degenerative 
joint disease and some definite limitation of motion.

The veteran was awarded Social Security Disability in an 
August 1992 decision, in part, based on his lower back 
disability which the Social Security Administration found was 
serious and which (along with his non-service connected 
disabilities) affected his ability to work more than 
minimally.

Outpatient treatment notes from August 1992 through April 
1993 show the veteran still being treated for chronic back 
pain, treatment included Tylenol and a TENS unit.  The 
veteran described the TENS unit as helping to decrease pain.  
The veteran's diagnosis continued to be lumbosacral strain.

A VA examination in August 1993 showed that the veteran was 
still suffering from back pain.  Straight leg raising was 40 
degrees bilaterally, deep tendon reflexes were present and 
symmetrical, there was no sensory loss in the legs, no loss 
of power, and normal circulation.  There was no palpable 
spasm of the lumbar spine, but there was marked limitation of 
motion.  Flexion was 0 to 30 degrees, extension was 0 to 10 
degrees, lateral flexion was 15 degrees and rotation was 10 
degrees. X-rays showed no significant abnormality of the 
lumbar spine.  The examiner provided a diagnosis of 
lumbosacral strain with chronic pain syndrome and worsening 
symptoms.  A diagnosis of degenerative joint disease of the 
cervical spine was also provided.

Outpatient treatment notes from August 1993 to February 1994 
show a continued diagnosis of chronic pain syndrome and 
lumbosacral strain.  The veteran continued to be treated with 
a TENS unit.  Treatment notes from January 1994 indicate 
degenerative joint disease.  At that same time the veteran's 
range of motion was 30 degrees on forward flexion and 80 
degrees straight leg raising.

In May 1997 the claim for an increased evaluation was 
remanded by the Board in order to gather additional evidence 
and to obtain a new examination.  Specifically, the Board 
remanded for an examination to determine whether any of the 
veteran's non-service connected disabilities had been 
aggravated by the service connected lumbosacral strain.

Pursuant to the remand, the RO gathered evidence relating to 
the veteran's back disability.  A hospitalization report from 
March 1989 indicated that the veteran had been experiencing 
neck pain since a motor vehicle accident in 1987.  He 
underwent an MRI and a cervical myelogram, which revealed 
degenerative changes of the C5-C6 discs.  The veteran 
underwent a disc excision and anterior cervical fusion.  
Social Security disability records gathered by the RO also 
showed this same degenerative disc disease disability.

In December 1998 the veteran underwent a VA examination.  The 
veteran was suffering from pain and indicated that he used a 
TENS unit to attempt to alleviate the pain.  The examination 
revealed some percussion pain noted in the lower lumbar area.  
There was no evidence of muscle spasm, the Goldthwait's test 
was equivocal.  The range of motion of the lumbar spine was: 
flexion to 35 degrees, extension to 15 degrees, lateral 
bending was 10 degrees bilaterally, and rotation was 10 
degrees to the right and 15 degrees to the left.  Knee and 
ankle jerk were 2+ bilaterally.  Straight leg raising was 40 
degrees bilaterally.  There was a decrease in the perception 
of pinprick in the first web space of the right foot.  X-rays 
of the lumbar spine  revealed anterior osteophytes on the 
bodies of the third, fourth, and fifth lumbar vertebrae.  
Some early degenerative changes were noted to involve the 
facet joints at the L5-S1 level.  The examiner provided a 
diagnosis of chronic lumbosacral strain and early 
degenerative arthritis of the lumbosacral spine.  The 
examiner noted that it was impossible to determine how much 
of the veteran's back disability was related to service and 
how much was related to the 1987 car accident, but he did 
conclude that the car accident of 1987 had aggravated the 
residuals of the active duty injuries.

In August 1999 the Board determined that the December 1998 
examination report was inadequate in that it did not address 
the question of whether the veteran's degenerative joint 
disease, degenerative disc disease, and neuromas were 
directly related to, aggravated by, or secondary to the 
veteran's service connected lumbosacral strain.  The claim 
was remanded in order to answer that question.

In January 2000, a VA examiner provided an opinion that the 
veteran's service connected lumbosacral strain was as likely 
as not to have contributed to or exacerbated the formation of 
lumbar or lumbosacral arthritis and lumbosacral disc disease, 
but was not at all likely to have been involved causally with 
the development of neuromas.

Based on this opinion and all of the evidence of record, the 
RO determined that the veteran's disability evaluation for 
his lumbosacral strain with degenerative joint disease and 
degenerative disc disease should be increased to 40 percent 
with an effective date of  April 22, 1992.  The veteran 
appealed to the Board.

Analysis

Diagnostic Code (DC) 5003 pertains to degenerative arthritis.  
It authorizes a disability rating based on limitation of 
motion of the body part affected.  38 C.F.R. § 4.71a, DC 5003 
(2000).  Limitation of motion of the lumbar spine is covered 
under DC 5292.  It authorizes ratings of 10 percent for 
slight, 20 percent for moderate, and 40 percent for severe 
limitation of range of motion.  38 C.F.R. § 4.71a, DC 5292 
(2000).

Diagnostic Code 5289 provides a 40 percent disability rating 
for favorable ankylosis of the lumbar spine and a 50 percent 
rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5289 
(2000).

The Rating Schedule also provides a compensable rating for 
intervertebral disc syndrome when it is shown to be mild (10 
percent), moderate with recurring attacks (20 percent), 
severe with recurring attacks and intermittent relief (40 
percent), or pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  See 
38 C.F.R. § 4.71, Diagnostic Code 5293 (2000).

The Rating Schedule provides a compensable rating for 
lumbosacral strain when there is evidence of characteristic 
pain on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or listing of the whole spine 
to the opposite side with a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent).  
See 38 C.F.R. § 4.71, Diagnostic Code 5295 (2000).  

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Based on the evidence of record, the Board finds that a 40 
percent disability and no more is warranted for the veteran's 
lumbosacral strain with degenerative joint and degenerative 
disc disease.  A 40 percent rating is the highest schedular 
rating based on arthritis and limitation of motion.  
38 C.F.R. § 4.71a, DC 5003-5292 (2000).  40 percent is also 
the highest schedular rating for lumbosacral strain.  
38 C.F.R. § 4.71a, DC 5295 (2000).

There is no medical evidence in the claims folder showing 
ankylosis of the lumbar spine either favorable or unfavorable 
and therefore a disability rating under DC 5289 is not 
appropriate.  38 C.F.R. § 4.71a, DC 5289 (2000).

Similarly, the Board finds that under DC 5293, a rating of 
higher than 40 percent is not warranted.  A 40 percent rating 
is assigned for severe invertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2000).  A higher rating, of 60 percent, is 
not warranted because there is no medical evidence showing 
pronounced degenerative disc disease with sciatic neuropathy, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings.  Id.  In essence, the criteria for a 
higher rating are not met or approximated.  

Functionally, see DeLuca v. Brown, supra, the Board finds no 
symptoms creating impairment more closely resembling 
ankylosis or pronounced invertebral disc syndrome that would 
warrant a 60 percent disability evaluation.  The veteran 
consistently complained of low back pain and the Board does 
not doubt his assertions.  However, the medical evidence 
shows that he is able to walk, has no atrophy of the lower 
extremities, deep tendon reflexes are present, straight leg 
raising shows a limitation of motion but no other 
abnormality, and there is no lumbar muscle spasm or swelling.  
The Board finds that a rating of 40 percent more closely 
approximates moderate to moderately severe functional 
limitation.

An extraschedular evaluation with regard to the veteran's 
service-connected lumbosacral strain with degenerative disc 
and degenerative joint disease has also been considered.  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In this case, the veteran has not submitted evidence tending 
to show that his lumbosacral strain with degenerative disc 
and degenerative joint disease is unusual, requires frequent 
periods of hospitalization or causes unusual interference 
with work other than that contemplated within the schedular 
standards. 

Therefore, based on the above, the Board finds that the 
criteria for a disability rating in excess of 40 percent for 
lumbosacral strain with degenerative disc and degenerative 
joint disease have not been met. 38 C.F.R. §§  3.321, 4.40, 
4.45. 4.59. 4.71a, Diagnostic Codes (DC) 5003, 5289, 5292, 
5293, and 5295. (2000).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain with degenerative disc disease and 
degenerative joint disease is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

